Citation Nr: 1225626	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for right leg neurological disability as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to May 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In July 2010 the case was remanded for additional development.

[The Veteran had also initiated an appeal of a denial of service connection for scar on the back of the head.  A March 2012 rating decision granted service connection for the scar (and assigned a rating and effective date); consequently, that matter is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND


Because these matters were prematurely returned to the Board following the July 2010 Remand (and not all action sought was completed), another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand orders).

In the July 2010 Board Remand it was noted that the Veteran had testified he received VA treatment for his back disability in 2008 (with X-rays of the back showing arthritis).  As records of such treatment are pertinent evidence with respect to the issue on appeal, the RO was instructed to secure for association with the record copies of the complete clinical records of all such treatment and/or evaluation from the identified sources (and VA records from March 2007 to the present, to specifically include 2008 treatment records (and X-rays)).

In July 2010 correspondence to the Veteran the RO asked him to identify the VA medical facility where he was treated and the approximate dates of treatment on an enclosed VA Form 21-4138.  He did not respond to such request, and there is no indication in the record that the VA treatment records were sought.  Inasmuch as VA medical records are considered constructively of record , any records that may have bearing on a claim must be sought (regardless of whether or not there is a response from the Veteran); while a response from the Veteran would have expedited a search for VA records, a reasonable effort to secure pertinent records from facilities that may have provided the evaluations and treatment was indicated notwithstanding his lack of response (and if none were located, it could then be assumed that there were none outstanding, i.e., that his testimony is not credible).  

Because the claim of secondary service connection for right leg neurological disability is inextricably intertwined with the claim of service connection for back disability, appellate consideration of that matter is again deferred pending resolution of the claim seeking service connection for back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Furthermore, at the May 2010 Travel Board hearing the Veteran testified (see p. 10 of hearing transcript) that he had been afforded a VA examination for his heart (and provided some testimony regarding the findings).  The only report of a VA heart examination in the record is of an August 2010 (i.e., about 3 months after the hearing) examination, and the Veteran's hearing testimony that he had already been afforded a VA heart evaluation suggests that there is also outstanding evidence constructively of record pertaining to a heart disability.  Such evidence must also be sought.  
Finally, as the most recent VA treatment records associated with the claims file are dated in February 2007, and VA records are constructively of record and may contain information pertinent to this matter, updated VA heart treatment records must also be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the record copies of the complete clinical records of any evaluation and/or treatment the Veteran received for his back and heart disabilities from March 2007 to the present, (to specifically include 2008 records of treatment (for the back), and the report of any VA cardiac evaluation he was afforded prior to August 2010.  He should be asked to assist in this matter by identifying specifically the VA facilities where his 2008 back treatment and his pre-August 2010 VA heart evaluation took place (and when such occurred). In connection with this request he should be advised that if he does not respond, and reasonable efforts to obtain such records are not fruitful, it will be assumed that the records are non-existent).  The RO must arrange for a reasonable search (i.e., encompassing VA facilities in the proximity of the Veteran's residence and within reasonable travel distance) for the VA records whether or not he responds.  The RO should then review any additional records received, and arrange for any further development suggested by the information therein.  

2.  The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

